MR. JUSTICE ERICKSON
delivered the opinion of the Court.
The only issue presented in this interlocutory appeal is whether statements made by a defendant in connection with a withdrawn guilty plea are admissible for any purpose in the defendant’s subsequent trial. The trial court ruled that People v. Cole, 39 Colo. App. 323, 570 P.2d 8 (1977), was controlling and suppressed the statements. We granted certiorari to review People v. Cole and have, contemporaneously with the issuance of this opinion, reversed the court of appeals. People v. Cole, 195 Colo. 483, 584 P.2d 71 (defendant’s voluntary statements made in connection with a withdrawn plea of guilty are admissible for impeachment purposes *483after a proper in camera hearing.)
Accordingly, the ruling of the trial court is reversed, and the cause is remanded for trial and for further proceedings not inconsistent with our opinion in People v. Cole, supra.
MR. JUSTICE GROVES, MR. JUSTICE LEE and MR. JUSTICE CARRIGAN concurring in part and dissenting in part.
MR. JUSTICE GROVES, MR. JUSTICE LEE and MR. JUSTICE CARRIGAN concur in part and dissent in part for the reasons stated in MR. JUSTICE CARRIGAN’S separate opinion in People v. Cole 195 Colo. 483, 584 P.2d 71 (1978).